DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13, 15-19 and 34-48 are currently pending.  Claims 20-33 were withdrawn and subsequently canceled as being drawn to non-elected invention.  In response to the Office Action mailed 2/17/2022, applicant amended claims 1; canceled claims 14 and 20-33; and newly added claims 34-48.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/18/2022, with respect to claims 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 14, previously indicated as containing allowable subject matter, and Claim 34 was added as an independent claim to include all the limitations of claim 1 and claim 5, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-13, 15-19 and 34-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “characterizing the one or more parameters of the privacy structure based on the measured response to the sensing pulse comprises determining at least one from the group consisting of. a resistance value associated with the privacy glazing structure, a capacitance value associated with the privacy glazing structure, an inductance value associated with the privacy glazing structure, an RC parameter associated with the privacy glazing structure, an RL parameter associated with the privacy glazing structure, and an RLC parameter associated with the privacy glazing structure.” in combination with the all other limitations of claim 1.
Claims 2-13, 15-19 are allowable due to dependency to claim 1.
US 20150151613 A1 to Weng for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Weng discloses various limitations of base claim 1: a method for electrically controlling a privacy glazing structure comprising: applying an electrical drive signal to a privacy glazing structure by a driver (para 9), the electrical drive signal having a first drive parameter and the first drive parameter having a first value (para 15-16); applying an electrical sensing pulse to the privacy glazing structure by the driver (para 11) and measuring an electrical response of the privacy glazing structure in response to the electrical sensing pulse (para 13); characterizing one or more parameters of the privacy glazing structure based on the measured response to the electrical sensing pulse (para 13); determining if the one or more parameters characterized in response to the electrical sensing pulse are different from a corresponding one or more parameters characterized at a previous time by more than a threshold amount (para 15-16); and if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount, adjusting the first drive parameter to a second value different value than the first value (para 15-22).
However, Weng does not disclose that “characterizing the one or more parameters of the privacy structure based on the measured response to the sensing pulse comprises determining at least one from the group consisting of. a resistance value associated with the privacy glazing structure, a capacitance value associated with the privacy glazing structure, an inductance value associated with the privacy glazing structure, an RC parameter associated with the privacy glazing structure, an RL parameter associated with the privacy glazing structure, and an RLC parameter associated with the privacy glazing structure.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 34.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “applying the electrical sensing pulse to the privacy glazing structure comprises applying a plurality of electrical sensing pulses to the privacy glazing structure over a period of time and measuring the electrical response of the privacy glazing structure in response to each of the electrical sensing pulses; and characterizing the one or more parameters of the privacy glazing structure based on the measured response to the electrical sensing pulse comprises characterizing the one or more parameters of the privacy glazing structure based on the measured response to each of the plurality of electrical sensing pulse; and further comprising: determining a trend of the one or more characterized parameters over time; and establishing a schedule for automatically changing the value of the first drive parameter over time based on the determined trend.” in combination with the all other limitations of claim 34.
Claims 35-48 are allowable due to dependency to claim 34.
US 20150151613 A1 to Weng for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 34 in combination with the all other limitations of claim 34.  Specifically, Weng discloses various limitations of base claim 34: a method for electrically controlling a privacy glazing structure comprising: applying an electrical drive signal to a privacy glazing structure by a driver (para 9), the electrical drive signal having a first drive parameter and the first drive parameter having a first value (para 15-16); applying an electrical sensing pulse to the privacy glazing structure by the driver (para 11) and measuring an electrical response of the privacy glazing structure in response to the electrical sensing pulse (para 13); characterizing one or more parameters of the privacy glazing structure based on the measured response to the electrical sensing pulse (para 13); determining if the one or more parameters characterized in response to the electrical sensing pulse are different from a corresponding one or more parameters characterized at a previous time by more than a threshold amount (para 15-16); and if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount, adjusting the first drive parameter to a second value different value than the first value (para 15-22).
However, Weng does not disclose that “applying the electrical sensing pulse to the privacy glazing structure comprises applying a plurality of electrical sensing pulses to the privacy glazing structure over a period of time and measuring the electrical response of the privacy glazing structure in response to each of the electrical sensing pulses; and characterizing the one or more parameters of the privacy glazing structure based on the measured response to the electrical sensing pulse comprises characterizing the one or more parameters of the privacy glazing structure based on the measured response to each of the plurality of electrical sensing pulse; and further comprising: determining a trend of the one or more characterized parameters over time; and establishing a schedule for automatically changing the value of the first drive parameter over time based on the determined trend.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 34.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871